Citation Nr: 1717004	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  14-29 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for type II diabetes mellitus, to include as due to exposure to herbicide agents.

2. Entitlement to service connection for a heart condition, to include as due to exposure to herbicide agents.

3. Entitlement to service connection for kidney condition, to include as due to exposure to herbicide agents.

4. Entitlement to service connection for erectile dysfunction, to include as due to exposure to herbicide agents.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Ciardiello, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1967 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Ft. Harrison, Montana.  The Veteran has moved during the pendency of the appeal and the Seattle, Washington RO currently has jurisdiction over the case.

In April 2015, the Veteran testified before the undersigned Veterans Law Judge via a Travel Board hearing.  A transcript of that proceeding is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.S. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

The Veteran asserts that his type II diabetes mellitus, kidney condition, heart condition, and erectile dysfunction are a result of exposure to herbicide agents during service.  Specifically, he asserts that while stationed in Guam, he had multiple temporary duty (TDY) assignments in Saigon, Vietnam.  See July 2012 Statement in Support of Claim; see also January 2017 Hearing Transcript at 14.  He reports that these temporary assignments were to perform maintenance and repair work on crypto gear and other electronic equipment.  However, the Veteran's personnel records are silent to any service or TDY in Vietnam.  The Veteran has indicated that these assignments were classified.  See January 2017 Hearing Transcript at 14.  As such, on remand the AOJ will be requested to conduct efforts to include contacting U.S. Special Operations Command to assist in verifying the Veteran's TDY in Vietnam..  See M21-MR, Part IV.ii.1.I.5.b.  Any outstanding VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding VA medical records.

2. Complete and submit the Special Operations Forces Incident document for verification via encrypted email to VAVBASPT/RO/SOCOM in relation to the Veteran's TDYs in Vietnam in late 1969 and early 1970.  See M21-1, Part IV.ii.1.I.5.b; see also January 2017 Hearing Transcript at 6.

In the event that it is determined that the records are unavailable, provide the Veteran with appropriate notice under 38 C.F.R. § 3.159(c), and give him an opportunity to respond.

3. Then, after taking any additional development deemed appropriate, readjudicate the issues on appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




